Smith, C. J.,
delivered the opinion of the court.
Since the only actual damage claimed by appellees is the difference between the price offered for the cotton by Latham and that at which they were compelled to sell it, the court below erred in not granting the instruction requested by appellant, charging the jury that appellees *182were “not entitled to recover any actual damages.” Johnson v. Telegraph Co., 79 Miss. 58, 29 So. 787, 89 Am. St. Rep. 584; Telegraph Co. v. Adams Machine Co., 92 Miss. 849, 47 So. 412; Telegraph Co. v. Patty Dry Goods Co., 96 Miss. 781, 51 So. 913.

Reversed and remanded.